  Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13            Desc
                                     Exhibit A Page 1 of 51



                           SETTLEMENT AGREEMENT AND RELEASE

              This Agreement (the “Agreement”) is made as of the Execution Date by and

 among Westfield Insurance Company (“Westfield,” as defined below), Majestic Hills,

 LLC, (“Majestic,” as defined below), JND Properties, LLC (“JND,” as defined below),

 Parkridge Development LLC (“Parkridge,” as defined below), Joseph N. DeNardo

 (individually and doing business as JND Properties), and Shari DeNardo. Each of the

foregoing is a “Party,” and collectively are the “Parties.”

                                            RECITALS1
              WHEREAS, claims have been made against Majestic, JND, Joseph N. DeNardo,

and Shari DeNardo, and these Parties have been named as defendants or as cross-

defendants in numerous Majestic Hills Claims seeking money damages from Majestic

for property damage alleged as the result of earth movement at the Majestic Hills

development in North Strabane, Township, Pennsylvania;

              WHEREAS, one Majestic Hills Claim has been asserted against Parkridge,

aformer member of Majestic;

              WHEREAS, Westfield issued primary-level and umbrella excess Policies to

Majestic as named insured;

              WHEREAS, Majestic, JND, Joseph N. DeNardo, and Shari DeNardo assert that

Westfield has or will have coverage obligations in respect of the Majestic Hills Claims

under one or more of the Policies;




         Capitalized terms not defined in these Recitals shall have the meanings ascribed to them
in the Definitions Section of this Agreement, or elsewhere in this Agreement, as applicable.

\VI{Thl6I92                                     I

                                            EXHIBIT "A"
   Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13          Desc
                                      Exhibit A Page 2 of 51



               WHEREAS, Parkridge separately asserts that Westfield has or will have

   coverage obligations to Parkridge in respect of the Majestic Hills claims asserte
                                                                                     d
  against Parkridge under one or more of the Policies;

               WHEREAS, Westfield disputes that any coverage exists under any of the

  Policies for the Majestic Hills Claims asserted against Majestic, JND, Parkridge, Joseph

  N. DeNardo, and Shari DeNardo;

              WHEREAS, Majestic has determined that it would be prudent to commence a

  bankruptcy proceeding under chapter 11 of the Bankruptcy Code, to provide for
                                                                                an
  orderly distribution of its remaining assets (including, in particular, proceeds from

 settlements with its insurers of its disputed insurance coverage and to provid
                                                                                e for the
 orderly resolution and payment of the various Claims);

              WHEREAS, Westfield has reached an agreement with Majestic, JND, Parkridge,

 Joseph N. DeNardo, and Shari DeNardo to settle all disputes and to resolve any

 potential disputes regarding the Policies and coverage relating to Majestic, subjec
                                                                                     t to
 the terms and conditions of this Agreement, by buying back all of the Policies for fair

 and reasonable value to provide funding for the resolution of any Claims in a manne
                                                                                     r
that is satisfactory to Majestic and its creditors;

              WHEREAS, the Parties agree and understand that, as to Majestic, this

Agreement will be an executory contract in Majestic’s bankruptcy case, and that

creditors and parties-in-interest therein will have the opportunity to appear and
                                                                                  be heard
in the Bankruptcy Court on the question of whether the assumption of this Agreem
                                                                                 ent is
in the best interest of the Majestic bankruptcy estate;




1W10S16102)
                                                 2
   Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13           Desc
                                      Exhibit A Page 3 of 51



               NOW, THEREFORE, intending to be legally bound, the foregoing recitals

  constituting a part of the substance of this Agreement, the Parties agree as follows:

               DEFINITIONS

               As used in this Agreement, the following terms have the meanings set forth

  below.

                I.   “Approval Date” means the date on which the Approval Order becomes a

    Final Order.

                2.   “Approval Order” means an order, in substantially the form attached

    hereto as Exhibit 1, with only such modifications as are acceptable to the Parties,

    entered by the Bankruptcy Court pursuant to Bankruptcy Code Sections 105, 363(b)

    and (f) and 365, and Bankruptcy Rules 6004, 6006, and 9019, as well as any other

    provision of the Bankruptcy Code or Bankruptcy Rules as may be appropriate, which

    Order shall: (a) approve Majestic’s assumption of this Agreement under Section 365

    of the Bankruptcy Code; (b) authorize Majestic to undertake the remaining

   transactions contemplated by this Agreement, (c) authorize the sale of the Policies to

   Westfield free and clear of any and all Interests under Section 363(f) of the Bankruptcy

   Code; (d) find that Westfield is a good faith purchaser of the Policies and, as such, is

   entitled to all protections provided to a good faith purchaser under Bankruptcy Code

   Section 363(m); (e) provide for the Injunction (as defined below); (f) find that the

   releases in the Agreement and the policy buyback therein comply with the Bankruptcy

   Code and applicable non-Bankruptcy law; (g) approve the Agreement and find that the

   consideration exchanged constitutes a fair and reasonable settlement of the Parties’

  respective rights and obligations and constitutes reasonably equivalent value; (h) rule

(WIOSI&I’)2)                                      3
Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13         Desc
                                   Exhibit A Page 4 of 51


  that upon the Approval Date the Policies shall be terminated and of no force and effect

  and be exhausted in respect of all coverages thereunder; and (I) find that the

  Agreement is binding on any chapter 11 trustee for Majestic and on any liquidating or

  other trust or distribution vehicle established under a chapter 11 plan for Majestic, and

  on any chapter 7 trustee in the event the case is converted to a chapter 7 proceeding.

  Majestic shall use its best efforts to obtain an order in the form attached hereto as

  Exhibit 1 and, if not, pursuant to Section 4.6 below, agrees to work cooperatively with

  Westfield to the extent modifications to the Order are necessary.

             3.    ‘Bankruptcy Case” means the case to be commenced by Majestic under

 chapter 11 of the Bankruptcy Code in the Bankruptcy Court within fifteen (15)

 business days of the Execution Date.

             4.   “Bankruptcy Code” means Title 11 and the applicable provisions of Titles

 18 and 28 of the United States Code, as amended from time to time.

             5.   “Bankruptcy Court” means the United States Bankruptcy Court for the

 Western District of Pennsylvania.

             6.   “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

             7.   “Claims” means any and all past, present, or future, known or unknown,

foreseen or unforeseen, direct or indirect, fixed or contingent, matured or unmatured,

liquidated or unliquidated, claims (including “claim” as defined in broadest reading of

Section 101(5) of the Bankruptcy Code), proofs of claim, causes of actions, cross

claims, liabilities, rights, demands (including letter demands, notices, or inquiries from

any person or government agency), penalties, assessments, damages, requests,

suits, lawsuits, costs (including attorneys’ fees and expenses), interest of any kind,

I 151619-2                                     4
   Case 20-21595-GLT          Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13            Desc
                                     Exhibit A Page 5 of 51



     actions, administrative proceedings, criminal proceedings, or orders, of whatever

     nature, character, type, or description, whenever and however occurring, whether at

     law or in equity, and whether sounding in tort or contract, or any statutory, regulatory

     or common law claim or remedy of any type including, without limitation: (a) any

     Majestic Hills Claim; (b) any claim seeking any type of relief, including compensatory,

    consequential, exemplary or punitive damages, rescission, or declaratory or injunctive

    relief; (c) any claim for breach of contract or failure to perform any contract term; (d)

    any claim for failure to design, failure to properly construct, or failure to properly test

    any soil or ground condition; (e) any claim on account of alleged bad faith, failure to

    act in good faith, violation of any duty of good faith and fair dealing, violation of any

    unfair claims practices act or similar statute, regulation or code, any unfair claims; (f)

    Any claim for fraud, conspiracy, concerted action, or other type of alleged misconduct;

    or (e) any claim for any other act or omission of Westfield of any type for which a

    claimant might seek relief.

               8.   “Defense Costs” shall mean all amounts paid by Westfield on account of

   Majestic Hills Claims asserted against any or all of Majestic, JND, Parkridge, Joseph

   N. DeNardo, and/or Shari DeNardo that are not Indemnity Costs.

               9.   “Direct Action Claim” means any Claim by any Person other than an

   insured under the Policies directly against Westfield under any Policy that arises from

   the activities or products of any such insured, or any insurance contract or Policy that

   is, or may in the future be, asserted to provide coverage for any of the aforementioned

   Claims, whether arising by contract, in breach of contract or tort or under the laws of




{W10fl16192)                                    5
  Case 20-21595-GLT             Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13        Desc
                                       Exhibit A Page 6 of 51


    any jurisdiction, including any statute that gives a third party a direct cause of action

    against Westfield.

               10.   “Estate” means the bankruptcy estate created under Section 541 of the

    Bankruptcy Code for Majestic as a result of the filing of the Bankruptcy Case.

              11.    “Execution Date” means the first day upon which all Parties have executed

   this Agreement.

              12.     “Final Order” means an order or judgment (including any modification or

    amendment thereof) that remains in effect and has not been reversed, vacated, or

   stayed, and as to which the time to appeal or seek review, rehearing, or writ of

   certiorari has expired and as to which no appeal or petition for review, reconsideration,

   rehearing, or certiorari has been taken or, if taken, has been resolved and no longer

   remains pending.

              13.    “including” means including without limitation.

              14.    “Indemnity Costs” means amounts that Westfield pays as part or all of any

   settlement or judgment with respect to Majestic Hills Claim claims asserted against

   any or all of Majestic, JND, Parkridge, Joseph N. DeNardo, and/or Shari DeNardo.

              15.    “Injunction” means a permanent injunction pursuant to Sections 105(a)

  and 363(f) of the Bankruptcy Code to become effective upon the Approval Date

  permanently enjoining the prosecution, continuation, or commencement of any

  Interest that any Person holds or asserts or may in the future hold or assert against

  Majestic, JND, Parkddge, Joseph N. DeNardo (individually and doing business as

  JND Properties),Shari DeNardo or Westfield, and the assertion of any Claim or right to

  entitlement or taking any other action against Westfield for the purpose of obtaining

WII)S161921                                        6
  Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13             Desc
                                     Exhibit A Page 7 of 51



    any recovery or other relief from Westfield or under or in connection with the Policies,

    arising out of or in connection with of the activities covered by the Policies, or in

    connection with Majestic’s activities giving rise to claims made or to be made under

    the Policies, or any other person who may claim to be an insured, additional insured,

    or otherwise entitled to any benefit under the Policies. The Injunction shall enjoin all

    Claims released under Section 4.1(a) of this Agreement.

             16.   “Insurance Coverage Claim” means any Claim seeking defense or

   indemnity or any other benefit, including any claim for contribution or indemnity by

   Other Insurers, under or relating to the Policies, including as to alleged existence and

   exhaustion of applicable limits of each and every Policy. “Insurance Coverage Claim”

   does not include a dispute arising under or with respect to this Agreement.

            17.    “Interests” means all liens, Claims (including Majestic Hills Claims and

   Direct Claims, claims for Breach of Contract, claims asserting any failure to properly

  design or test soil or development site conditions), encumbrances, interests,

  demands and other rights of any nature, whether at law or in equity.

            18.    “JND” means JND Properties, LLC, a Pennsylvania Limited Liability

  Company.

            19.    “Majestic” means Majestic Hills, LLC, a Pennsylvania limited liability

  company.

            20.    “Majestic Hills Claim” means any Claim, including any Direct Action Claim

  (as defined below), arising from or relating to the development of the Majestic Hills,

 development in North Strabane Township, Pennsylvania, in any manner or fashion,

 under any legal theory, including, without limitation, the actions currently pending in

W 0816192
                                                 7
  Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13          Desc
                                     Exhibit A Page 8 of 51


    the Washington County Court of Common Pleas, and the United States District Court

    for the Western District of Pennsylvania, against some or aH of Majestic, JND,

    Parkridge, Joseph N. DeNardo, or Shari DeNardo, or any other claims asserte
                                                                                d
    against these Parties by any current or former owner of a home in the Majestic Hills

    Development, or any governmental entity, whether such Claims fall within or outside

    the scope of the definitions of “products liability,” “products hazard,” and/or “completed

    operations hazard,” or their equivalents, contained in the Policies. “Majestic Hills

    Claim” includes Claims for contribution, indemnity, reimbursement or otherwise arising

   from the foregoing.

             21.   “Motion” means the motion, and any exhibits attached thereto, to be filed

   by Majestic with the Bankruptcy Court for approval of Majestic’s assumption of this

   Agreement and the sale of the Policies and entry of the Approval Order, which Motion

   shall be in form and substance acceptable to Westfield.

             22.   “Notice of Motion” means the notice of the Motion, which notice shall be in

   form and substance acceptable to Westfield, and which notice Majestic shall serve
                                                                                     at
  the time it files the Motion with the Bankruptcy Court on the Persons, and in

  accordance with the terms, set forth in Section 3.3 of this Agreement.

             23.   “Other Insurer” means any Person, other than Westfield, that provided, or

  is claimed to have provided, any insurance coverage to Majestic, JND, Parkridge,

  Joseph N. DeNardo (individually and doing business as JND Properties), or Shari

  DeN a rdo.




WID*16!021
                                                B
  Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13           Desc
                                     Exhibit A Page 9 of 51


             24.   “Parkridge” means Parkridge Development LLC, a Pennsylvania Limited

    Liability Company and former member of Majestic, having sold its membership interest

    back to Majestic in July 2017.

             25.   “Payment Date” means the date on which all portions of the Settlement

   Amount have been paid by Westfield according to the provisions of Section 3.2 of this

   Agreement.

             26.   ‘Person” means and includes a natural person or persons; a group of

   natural persons acting as individuals; a group of natural individuals acting in collegial

   capacity (e.g., as a committee, board of directors, etc.); a corporation, partnership,

   limited liability company or limited partnership; a proprietorship, joint venture, trust,

   legal representative, or any other unincorporated association, business organization or

   enterprise; any government entity; and any successor in interest, heir, executor,

   administrator, trustee, trustee in bankruptcy, or receiver of any person or entity.

             27.   “Petition Date” means the date on which Majestic files the Bankruptcy

   Case.

             28.   “Policies” means: (a) the insurance policies listed on Exhibit 2 attached

  hereto; (b) any other known or unknown primary, umbrella, excess, or other liability

  insurance policies, contracts, or coverages of any nature, type or kind, issued or

  allegedly issued by Westfield that provide coverage for Majestic Hills Claims and

  under which Malestic, JND, Parkridge, Joseph N. DeNardo (indMdually and doing

  business as JND Properties), or Shari DeNardo are, allegedly may be, or claim to be

  an insured, named insured, additional insured, additional named insured, or otherwise




W10816192)                                       9
  Case 20-21595-GLT                 Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13          Desc
                                          Exhibit A Page 10 of 51


      entitled to any insurance coverage or benefits; and Cc) any binders, cover notes, and

      endorsements to any policies referenced in (a) or (b) above.

                   29.    “Seulement Amount” means the amount to be paid by Westfield pursuant

    to Section 3.2 of this Agreement.

                   30.    “Westfield” means Westfield Insurance Company and its predecessors,

    successors, subsidiaries, affiliates, directors, officers, and representatives.

              References to this Agreement and other documents shall be deemed to include

 all subsequent amendments and other modification thereto.

 H.           Cessation of Litigation Activities

              2.1         Except as provided in this Agreement, upon the Execution Date, the

 Parties shall cease all litigation activities against each other pending a resolution of
                                                                                          the
9019 Motion.

             2.2         Majestic, JND, Parkridge, Joseph N. DeNardo, and Shari DeNardo each

agree from and after the Execution Date that (a) all outstanding tenders of Majestic Hills

Claims to Westfield for defense and/or indemnity shall be deemed withdrawn; (b)

Majestic, JND, Parkridge, Joseph N. DeNardo, and Shari DeNardo shall not tender
                                                                                any
further Claims to Westfield; (c) Majestic, JND, Parkridge, Joseph N. DeNardo, and
                                                                                  Shari
DeNardo will not request that Westfield fund any judgments or settlements of any

Claims: and Cd) Westfield shall have no obligation to pay, handle, object to, or otherwise

respond to any Claim, including without limitation any Majestic Hills Claims.

             2.3         The Parties shall bear, as to each other only, their own costs, expenses,

and counsel and professional fees in the Bankruptcy Case, except as provided in this

Agreement.

WIO8IbI92I
                                                       10
   Case 20-21595-GLT                Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13            Desc
                                          Exhibit A Page 11 of 51


  Ill.         SALE OF POLICIES AND PAYMENT OF SETTLEMENT AMOUNT

               3.1       Subject to all of the terms and conditions of this Agreement, including

  without limitation the approval of the Bankruptcy Court, in full and final settlement of all

  responsibilities under and arising out of the Policies, and in consideration of the

  conveyance of the Policies to Westfield, Westfield shall purchase from Majestic, and

  Majestic shall sell, convey, transfer, and deliver to Wesifield, upon the Approval Date,

 each of the Policies, and any and all rights under the Policies, free and clear of any and

 all Interests of any and all Persons.

               3.2       Subject to all of the terms of this Agreement, in full and final settlement of

 all responsibilities under and arising out of the Policies, and in consideration of the sale

 of the Policies to Westfield free and clear of any and all Interests of any and all Persons,

 Westfield shall pay $400,000.00 in U.S. currency.

               A. [Intentionally Omitted]

               B. Westfield will pay $400,000.00 within twenty (20) days of the Approval Date.

                     The Settlement Amount shall be used and disbursed for the resolution of all

                     claims asserted against Majestic, for administrative costs or creditor

                     distribution in the Bankruptcy Case, or as authorized by the Bankruptcy Code

                     and Bankruptcy Rules or by Bankruptcy Court order.

               C. The amount that Westfield may become responsible to pay pursuant to

                     Section 3.2(B) of this Agreement shall be reduced dollar-for-dollar by the

                     amount of Indemnity Costs and/or Defense Costs that Westfield pays on

                     account of Majestic Hills Claims resolved by settlement or otherwise (i) during

                     the period from the Execution Date until the date Majestic files its bankruptcy

{W]I)I6IO 2J                                           11
  Case 20-21595-GLT              Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13           Desc
                                       Exhibit A Page 12 of 51



                   petition, (U) during any period during which the Automatic Stay in the

                   Bankruptcy Case has been lifted, modified, or annulled by the Bankruptcy

                   Court, andlor (iii) at any time following the Execution Date to the extent that

                   such Indemnity Costs and/or Defense Costs are paid on behalf of Parties

                   other than Majestic.

             3.3      The Parties agree that: (a) the Settlement Amount is the total amount

 Westfield is obligated to pay on account of any and all Claims of any kind made under

or related to the Policies or the fact that the Westfield issued any of the Policies; (b)

 under no circumstance will Westfield ever be obligated to make any additional

payments to Majestic, the Estate, or any other Person in connection with the Policies or

directly or indirectly related to or arising out of Westfield having insured Majestic. JND,

Parkridge, Joseph N. DeNardo (individually and doing business as JND Properties), or

Shari DeNardo; (c) all limits of liability of the Policies, including all per occurrence and

aggregate limits, shall be deemed fully and properly exhausted; (d) the Settlement

Amount is the full purchase price of the Policies, and upon the Approval Date, Westfield

shall be deemed to own the Policies free and clear of any and all Interests of any

Person; (e) subject to the terms of this Agreement and the occurrence of the Approval

Date, Westfield shall have no further obligation to Majestic, the Estate, or any other

Person under the Policies for any Claim: and (1) the Settlement Amount is at least equal

to the fair value of the Policies, in view of Westfield’s coverage defenses, Majestic’s

intended Chapter 11 filing, and the ultimate termination of its Majestic’s existence as

part of its Bankruptcy Case.




wIosIaIc:J
                                                    12
  Case 20-21595-GLT             Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13             Desc
                                      Exhibit A Page 13 of 51



               3.4    Effective immediately upon the Payment Date, and without any further

  action by any of the Parties, all Policies shall be deemed to have been sold back to

 Westfield pursuant to Sections 363(b) and 363(f) of the Bankruptcy Code, and that sale

 shall operate as though Westfield had never issued the Policies.

 IV.           BANKRUPTCY-RELATED OBLIGATIONS

              4.1    Majestic shall commence the Bankruptcy Case within fifteen (15) business

 days after the Execution Date.

              4.2    Within fifteen (15) business days after the Petition Date, Majestic shall file

the Motion pursuant to Bankruptcy Code Sections 105, 363, 365, and Bankruptcy Rules

6004, 6006, and 9019. Majestic shall seek a hearing date that will allow creditors and

parties-in-interest a reasonable opportunity to review and respond to the motion.

Majestic covenants and agrees that it will use its best efforts to obtain entry of the

Approval Order as a Final Order, including (but not limited to) using best efforts to

resolve or defeat any objections that may be raised by any holder of any Claims or their

counsel, or by any other insurer of Majestic.

              4.3    Majestic shall, promptly upon filing the Motion, serve a notice of the

Motion on: (a) each Person known to Majestic to have a Claim against it or the Estate

through participating in the Bankruptcy Case, the filing of a lawsuit, or the filing of a

proof of claim or other assertion of a Claim, or otherwise (or, with the authorization of

the Bankruptcy Court, to such Person’s counsel of record, if known to Majestic); (b) any

and all Persons known to Majestic entitled or allegedly entitled to insurance coverage

under the Policies, including additional insureds and those Persons falling within a

policy definition of “named insured”; (c) all other Persons who have filed timely proofs of

W10BU519 2)                                        13
  Case 20-21595-GLT          Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13           Desc
                                   Exhibit A Page 14 of 51


 claim in the Bankruptcy Case; (d) Westfield Insurance Company and all other Persons

 known to have provided general liability insurance to Majestic, JND, or Parkridge from

 January 1, 2015 to the present; (e) all Persons on any master service list maintained in

 the Bankruptcy Case; and (g) all other parties in interest pursuant to Bankruptcy Rules

 2002 and 6004 and any other applicable local rules, including any Person who or that

 filed a notice of appearance and demand for service of papers in the Bankruptcy Case.

 In addition, to ensure the broadest notice possible, Majestic shall seek entry of an order

 of the Bankruptcy Court, in a form agreed by Westfield, authorizing publication notice of

 the hearing on the Motion in such publications as Westfield may reasonably request.

Wesifield shall reimburse Majestic or the Estate, as applicable, for the costs of

 publishing notice of the hearing on the Motion, which reimbursement shall be in addition

to the Settlement Amount. As soon as reasonably practical after filing the Motion and

completion of the publication notice, Majestic shall file in the Bankruptcy Case a

certificate of the service provided by mail and by publication.

             4.4   If the Approval Order or any other order of the Bankruptcy Court relating to

this Agreement is appealed by any Person other than Majestic or Westfield (or a petition

for certiorari or motion for rehearing or re-argument is filed by any Person other than

Majestic or the Westfield with respect thereto), Majestic agrees to take all steps as may

be reasonable and appropriate to defend against such appeal, petition, or motion at its

sole expense; provided however, that nothing herein shall preclude the Parties from

consummating the transactions contemplated herein if the Approval Order shall have

been entered and has not been stayed and Westfield, in its sole discretion, waives in

writing the requirement that the Approval Order be a Final Order.

{WIOBI6I92                                      14
  Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13          Desc
                                    Exhibit A Page 15 of 51


              4.5    Each of the Parties further agrees not to take any appeal from, or to seek

 to reopen, reargue, obtain reconsideration of, or otherwise contest or challenge in any

 way, directly or indirectly, the Approval Order or any other order provided for by, or

 executed or entered pursuant to, or in implementation of, this Agreement, except to the

 extent that any such order shall be inconsistent with the terms hereof.

              4.6   Majestic agrees to reasonably cooperate with Westfield and its

 representatives in connection with the Approval Order and the Bankruptcy Case. Such

 reasonable cooperation shall include consulting with Westfield at its request (so long as

such request is not unreasonable) concerning the status of the Bankruptcy Case,

including the status of the Motion or any objections to the Motion, and providing

Westfield as soon as reasonably practicable with copies of non-privileged documents

that are not otherwise filed as of public record relating to the Bankruptcy Case, the

Motion, or the service of the Motion.

             4.7    In the event that, at any time between the Petition Date and the Approval

Date, any Person asserts a Claim against Westfield arising out of, in connection with, or

related to the Policies, Majestic shall immediately seek an order from the Bankruptcy

Court enjoining such Claim.

             4.8    Majestic shall make best efforts to ensure that the Approval Order and any

chapter 11 plan as to Majestic provide that as a condition to the receipt of any payment

from the trustee or other claimant, each holder of an any Claim shall execute a release

that, as to Westfield, is materially the same in scope and substance as the relevant

Claimant Release attached hereto as Exhibit 3. At no time shall the scope or contents

of the form of any Claimant Release provided for in this Section as it applies to

WIO8IOI’)2                                       15
  Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13          Desc
                                    Exhibit A Page 16 of 51


 Wesifield be modified without Westfield’s written consent. Neither the Estate nor any

 trust or entity paying Claims against Majestic or its estate shall allow, liquidate,

 compromise, or resolve any Majestic Hills Claim unless it first obtains from the Claimant

 an executed release which, as to Westfield, is materially the same in scope and

 substance as the relevant Claimant Release attached here to as Exhibit 3.

 Notwithstanding the foregoing, nothing in this Section shall prevent the Estate or entity

paying Claims against Majestic or its Estate from: (a) reviewing any Claim or making

any offer to any Claimant to allow, liquidate, compromise, or resolve a Claim; provided,

however, that should a Claimant accept such offer, the Claimant shall execute and

provide a release to the extent provided hereinabove; (b) paying pursuant to any

judgment or order as required by applicable law (whether or not a release is obtained as

provided herein); or (c) disallowing or liquidating a claim at a zero value (whether or not

a release is obtained as provided hereinabove).

             4.9    Majestic shall make best efforts to ensure that any order confirming a

chapter 11 plan proposed by Majestic includes a third party injunction (in addition to the

injunction referenced in Sections 1.2 and 1.15 above) that bars assertion against

Westfield of any Claims and/or of any Claim released hereunder.

             4.10   Majestic shall make reasonable efforts to ensure that any chapter 11 plan

for Majestic or order confirming such plan shall provide that the trustee or other payor of

Claims will indemnify and hold harmless Westfield and Majestic for any costs, liability,

damages, or Claims arising from, attributable to or resulting from any Claim or (as to

Westfield) any other Claims released under this Agreement.




WIUSI6I9.2                                       16
  Case 20-21595-GLT               Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13           Desc
                                        Exhibit A Page 17 of 51


                4.11    In the event that no chapter 11 plan that provides for the creation of a

  Trust becomes effective, Majestic agrees that it shall take all reasonable steps

  necessary to ensure that any other trustee or payor of Claims is bound to the

 obligations that are set forth in this Agreement, to further ensure that the trustee or

 payor of Claims shall act in accordance with the terms of the provisions set forth in

 Exhibit 4 to this Agreement (understanding that the trustee or payer of claims shall act

 in the role of the Trust under the terms of those provisions), and to cooperate with

 Westfield in good faith to ensure compliance with any additional requirements that are

 imposed under Medicaid statutes or regulations in the future in the event that any claims

for bodily injury are asserted. Westfield agrees that it shall consider any and all

reasonable requests by the trustee or other payor of Claims for accommodations to the

procedure established by this Agreement for the resolution and payment of the Claims.

                       (c)   The Parties agree that nothing in this Section 4.11 shall constitute

or be construed as an admission

V.             RELEASES

               5.1     Subject to the occurrence of the Payment Date and no exercise by any

Party of its termination rights under Section 8.1 of this Agreement, effective upon

payment of the Settlement Amount, and without any further action of the Parties:

                       (a)   Majestic, on behalf of itself and the Estate, and JND, Parkridge,

Joseph N. DeNardo (individually and doing business as JND Properties), and Shari

DeNardo, hereby fully, finally, and completely remises, releases, acquits, and forever

discharges Westfield from any and all Claims, whether actual or alleged, known or

unknown, accrued or unaccrued, existing or potential, suspected or unsuspected with

WI I’S 619 2
                                                     17
  Case 20-21595-GLT       Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13            Desc
                                Exhibit A Page 18 of 51


  respect to, relating to, or in any way arising out of the Policies, Westfield having issued

  the Policies or having insured Majestic, JND, Parkridge, Joseph N. DeNardo

  (individually and doing business as JND Properties), or Shari DeNardo including bad

  faith, unfair or improper claims handling or settlement practices, conspiracy, fraud,

 violation of any covenant of good faith and fair dealing, violation of any law, regulation,

 code, or statute, or other any other conduct whether based in contract, tort, or

 otherwise. The release of Westfield under this Section 5.1 of this Agreement shall

 include, but shall not be limited to, any and all Claims for coverage with respect to,

 relating to, or in any way arising out of the Policies for property damage, bodily injury,

 personal injury, advertising injury, or any other form of loss potentially covered under

 the Policies. In addition, to the extent not previously withdrawn pursuant to Section 2.2

 of this Agreement, Majestic, on behalf of itself, and the Estate, and JND, Parkridge,

Joseph N. DeNardo, Shari DeNardo hereby withdraw any and all requests, demands, or

tenders for defense or indemnity previously submitted to Westfield under the Policies

and further surrender, relinquish, and release any further right to tender or present any

Claims whatsoever to Westfield under the Policies. Furthermore, by virtue of the

foregoing releases, Westfield shall have no duty to defend or indemnify Majestic or the

Estate, or JND, Parkridge, Joseph N. DeNardo, or Shari DeNardo, with respect to any

past, present, or future Claim, nor shall Westfield have any other duty or obligation

whatsoever to any other Person with respect to any and all Claims arising out of, in

connection with, and relating to the Policies, Westfield having issued the Policies or

having insured Majestic, JND, Parkridge, Joseph N. DeNardo, and Shari DeNardo.



{WrngIoIg2}                                   18
  Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13           Desc
                                    Exhibit A Page 19 of 51



                    (b)    Westfield hereby fully, finally, and completely remises, releases,

 acquits and forever discharges Majestic, JND, and Parkridge their members, officers,

 and/or representatives (in their respective capacities as such), Joseph N. DeNardo

 (individually and doing business as JND Properties), Shari DeNardo, and the Estate,

 from any and all Claims whether actual or alleged, known or unknown, accrued or

 unaccrued, existing or potential, suspected or unsuspected with respect to, relating to,

 or in any way arising out of the Policies.

              5.2   The releases set forth in Section 5.1 of this Agreement are not intended

to, and shall not, extend to or otherwise release or discharge any rights, privileges,

benefits, duties, or obligations of any of the Parties by reason of, or otherwise arising

under, this Agreement.

              5.3   The Parties acknowledge that there may be changes in the law with

respect to interpretation of coverage under the Policies or otherwise, or the Parties may

hereafter discover facts different from, or in addition to, those which they now believe to

be true with respect to any and all of the claims herein released. Nevertheless, the

Parties hereby agree that the releases set forth above shall be and remain effective in

all respects, notwithstanding any changes in the law or the discovery of such additional

or different facts. Moreover, Majestic, JND, Parkridge, Joseph N. DeNardo, and Shari

DeNardo understand that Claims that have been or may be asserted against them may

increase or decrease in amount or in severity over time, that Claims that have been or

may be asserted against them may include progressive, cumulative, unknown, and/or

unforeseen elements, and that there may be hidden, unknown, and unknowable

damages, defense expenses, or other costs related to such Claims. Nevertheless, the

WIO8I&IO 2}                                      19
   Case 20-21595-GLT            Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13                 Desc
                                      Exhibit A Page 20 of 51


   Parties irrevocably and knowingly agree that the releases contained Sectio
                                                                      in     n 5.1 of
  this Agreement include a full and complete and irrevocable release and discha
                                                                                rge from
  all known and unknown rights or Claims or Interest arising out of, in connec
                                                                               tion with, or
  relating to the Policies.

               5.4    In furtherance of their express intent to fully, finally, and irrevocably

  release and discharge each other for all Claims, known and unknown, from
                                                                           the
  beginning of time until the end of time to the extent set forth in this Section
                                                                                  5 of the
 Agreement, each of the Parties expressly waives any and all rights it
                                                                       may have under
 any contract, statute, code, regulation, ordinance, or the common law, which
                                                                              may limit
 or restrict the effect of a general release as to Claims, arising out of, in connec
                                                                                     tion with,
 or relating to the Policies.

              5.5    The releases set forth in this Section 5 of the Agreement shall not apply to

 or have any effect on Westfield’s right to any claim for reinsurance in connec
                                                                                tion with
the Policies or Parkridge’s rights against any insurer other than Westfield.

              5.6    Subject to the other provisions of this Agreement, to the extent that the

releases set forth in this Section 5 of the Agreement run to the favor of any
                                                                              Persons
who are not signatories hereto, this Agreement is hereby declared to be
                                                                        made in and for
their respective benefits and uses.

              5.7    Majestic, on behalf of itself and the Estate, JND, Parkridge, Joseph N.

DeNardo, and Shari DeNardo, warrant and represent that none of the Claims
                                                                          herein
released has been, or will be, assigned or transferred, in whole or in part, to
                                                                                any
Person. Majestic, on behalf of itself and the Estate, agrees to fully defend
                                                                            , indemnify,
protect, save, and hold harmless Westfield from and against any such Claims

WIOS)OI9 2)
                                                    20
  Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13           Desc
                                    Exhibit A Page 21 of 51


  (including, but not limited to, the payment of attorneys’ fees and costs actually incurred,

 whether or not litigation is commenced) based on, in connection with, or arising out of

 such assignment or transfer, or purported or claimed assignment or transfer.

             5.8    Majestic, on behalf of itself and the Estate, represents, warrants, and

 agrees that it will not in any way assist any Person in the establishment of any Claim

 against Westfield that arises out of, results from, or in any way relates to, Westfield’s

 investigation, handling, defense, or settlement by Westfield of Claims, including those

 released under this Agreement.

 VI.         REPRESENTATIONS AND WARRANTIES OF THE PARTIES

             6.1    Each of the Parties separately represents and warrants as follows:

                   (a)    Subject to the entry of the Approval Order, he, she, or it has the

requisite power and authority to enter into this Agreement and to perform the obligations

imposed on it by this Agreement;

                   (b)    Subject to the Approval Date, the execution and delivery of, and the

performance of the obligations contemplated by this Agreement have been approved by

duly authorized representatives of the Party, and by all other necessary actions of the

Party;

                   (c)    Each Party has expressly authorized his, her, or its undersigned

representative to execute this Agreement on the Party’s behalf as its duly authorized

agent;

                   (d)   This Agreement has been thoroughly negotiated and analyzed by

its counsel and has been executed and delivered in good faith, pursuant to arm’s length

negotiations, and for value and valuable consideration; and

VIflIOl92j
                                                21
   Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13             Desc
                                     Exhibit A Page 22 of 51


                     (e)    Each Party will use his, her, or its best efforts to seek entry of the

  Approval Order as attached in Exhibit 1.

              6.2    Westfield represents and warrants that it has made a reasonable

  investigation and that, based on that reasonable investigation, it is aware of no
                                                                                    policies
  other than the insurance policies that are identified on Exhibit 2 to this Agreem
                                                                                    ent that
  provide coverage for any liabilities.

 VII.         JUDGMENT REDUCTION

              7.1   Majestic (for itself and the Estate) JND, Parkridge, Joseph N. DeNardo

 (individually and doing business as JND Properties), and Shari DeNardo hereby
                                                                               agree
 as follows with respect to any Claim, case, controversy, arbitration, lawsuit, or other

 proceeding of any kind involving any one or more of them:

                    (a)    Such Parties will not seek to obtain payment from any Person or

 Other Insurer of any amount that may result in liability to Westfield; and

                    (b)    Without limiting the effect of the Injunction and the releases set

forth in Section 5 of this Agreement, in the event that any Person or Other Insurer

obtains a judicial determination, settlement or binding arbitration award that it
                                                                                  is entitled
to obtain a sum certain from Westfield as a result of a Claim for contribution,

subrogation, indemnification, reimbursement or other similar Claim against Westfi
                                                                                  eld for
Westfield’s alleged share or equitable share, or to enforce subrogation rights,
                                                                                if any, of
the defense or indemnity obligations of Westfield for any Claims released pursua
                                                                                 nt to
this Agreement, such Party shall voluntarily reduce its/their judgment or Claim
                                                                                against,
or settlement with, such Person or Other Insurer(s) to the extent necessary to
                                                                               eliminate
such contribution, subrogation, indemnification, reimbursement or similar Claims agains
                                                                                        t

WIORI5)9 2)
                                                  22
 Case 20-21595-GLT          Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13            Desc
                                  Exhibit A Page 23 of 51


 Westfield. To ensure that such a reduction is accomplished, Westfield shall be entitled

 to assert this Section 7 as a defense to any action for any such portion of the judgment,

 settlement, or binding arbitration award, and shall be entitled to have the court or

 appropriate tribunal issue such orders as are necessary to effectuate the reduction to

 protect Westfield from any liability for the judgment, settlement, or binding arbitration

 award.

                  (c)    Westfield shall not seek reimbursement for any payments it is

 obligated to make under this Agreement, whether by way of a Claim for contribution,

 subrogation, indemnification, reimbursement, or otherwise from any Other Insurer or

 Person (not including a reinsurer), to the extent such Person or Other Insurer agrees

 also to waive any such Claims against Westfield for contribution, subrogation,

indemnification, reimbursement or otherwise for reimbursement, from anyone other than

the Westfield’s reinsurers in their capacity as reinsurers of Westfield. Notwithstanding

the foregoing, if a third party pursues a contribution, subrogation, or indemnification

Claim against Westfield relating to any of the Policies, then Westfield shall be free to

assert such a Claim against such third party. Majestic, JND, Parkridge, Joseph N.

DeNardo. and Shari DeNardo shall use their reasonable best efforts to obtain

agreements similar to those contained in this Section 7.1(c) from all Other Insurers with

which any or all of them execute a settlement after the Execution Date.

VIII.      MISCELLANEOUS PROVISIONS

           8.1   Termination Rights. If, after 12 months have elapsed since the filing of the

Motion, the Parties agree after good faith discussions among each other that the

Approval Order will not be entered or will not become or is unlikely to become a Final

WIO8I6I9                                      23
 Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13         Desc
                                   Exhibit A Page 24 of 51



 Order, the Parties shall have the option to terminate the Agreement. Termination shall

 not be effective unless it is memorialized in a writing signed on behalf of all Parties.

             8.2   Amendments. Neither this Agreement nor any term set forth herein may

 be changed, waived, discharged, or terminated except by a writing signed by the Parties

 (or their successors or assigns).

            8.3    No Precedential Value. The settlement reflected in this Agreement shall

be without precedential value, and it is not intended to be, nor shall it be construed as,

an interpretation of any insurance policies. It shall not be used as evidence, or in any

other manner, in any court or other dispute resolution proceeding, to create, prove, or

interpret the obligations of Westfield under any insurance policies issued to Majestic or

to any other Person, provided, however, notwithstanding the provisions of Section 8.14

of this Agreement, this Agreement may be used as evidence in any defense of

Wesifield of any obligation arising under the Policies.

            8.4    Agreement Voluntarily Entered Into By Each Of The Parties. This

Agreement is executed voluntarily by each of the Parties without any duress or undue

influence on the part, or on behalf, of any of them. The Parties represent and warrant to

each other that they have read and fully understand each of the provisions of this

Agreement and have relied on the advice and representations of competent legal

counsel of their own choosing.

            8.5    Interpretation. This Agreement has been negotiated at arm’s length and

between and among Persons sophisticated and knowledgeable in the matters dealt with

in this Agreement. In addition, this Agreement was drafted by experienced and

knowledgeable legal counsel for each of the Parties. Accordingly, no Party shall be

WIO 16192                                      24
   Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13         Desc
                                     Exhibit A Page 25 of 51



  entitled to have any provisions of the Agreement construed against the other Party in

  accordance with any rule of law, legal decision or doctrine.

               8.6   No Admission of Liability. The Parties agree that this Agreement is the

  result of a compromise of disputed issues, and that the execution and delivery of this

 Agreement by any of the Parties shall not constitute or be construed as an admission of

 any liability, a course of performance, or wrongdoing on the part of any of them. The

 Parties acknowledge that this Agreement is not, and cannot be construed as, any

 admission by Westfield that any defense, indemnity, or other coverage obligation exists

 under the Policies, or that Westfield has any other obligation of any nature whatsoever

 with respect to the Policies. By entering into this Agreement, neither Majestic (on behalf

 of itself and the Estate) nor Westfield has waived nor will be deemed to have waived

 any right, obligation, privilege, defense, or position it may have asserted or might assert

 in connection with any claim, mailer, Person, or insurance policy outside the scope of

this Agreement. Except as set forth in Section 5, no Person other than the Parties

 hereto shall have any legally enforceable rights or benefits under this Agreement.

               8.7   Entire and Integrated Agreement. This Agreement is intended by the

Parties as a final expression of their agreement and is intended to be a complete and

exclusive statement of the agreement and understanding of the Parties with respect to

the subject matters contained herein. This Agreement supersedes any and all prior

promises, representations, warranties, agreements, understandings, and undertakings

between or among the Parties with respect to such subject mailers, and there are no

promises, representations, warranties, agreements, understandings, or undertakings

with respect to such subject mailers other than those set forth or referred to herein.

{WlO8I6IO 21                                     25
  Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13            Desc
                                    Exhibit A Page 26 of 51



             8.8    No Third Party Beneficiaries. Except as set forth in Section 4, nothing in

 this Agreement is intended or shall be construed to give any Person, other than

 Westfield and Majestic (on behalf of itself and the Estate) and their respective

 successors, and permitted assigns, any legal or equitable right, remedy, or claim under

 or in respect to this Agreement or any provisions contained herein; this Agreement and

 any conditions and provisions hereof being and intended to be for the sole and

 exclusive benefit of Wesifield and Majestic (on behalf of itself and the Estate) as well as

 each of their successors and permitted assigns, and for the benefit of no other Person.

 Notwithstanding the foregoing, this Agreement shall be binding on any chapter 7 or

 chapter 11 trustee appointed to administer the Majestic estate and any liquidating

 trustee. Neither this Agreement nor the rights and obligations set forth herein shall be

 assigned without the prior written consent of the other Party, except that this Section

shall not prohibit any assignment by Westfield (a) made by merger, consolidation, or

operation of law or (b) to a Person who succeeds to all or substantially all of such

Party’s assets.

            8.9    Reinsurance Recoveries and Allocation of Settlement Amount. Westfield

will be free to pursue reinsurance claims against reinsurers or retrocessionaires

regarding any consideration paid by it in connection with this Agreement. Westfield is

free to allocate the consideration paid by it in connection with this Agreement among the

Policies, at its sole discretion.

            8.10   Severability. If any provisions of this Agreement, or the application

thereof, shall for any reason or to any extent be construed by a court of competent

jurisdiction to be invalid or unenforceable, the remainder of this Agreement, and

{WIDI6I92                                        26
 Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13           Desc
                                   Exhibit A Page 27 of 51



 application of such provisions to other circumstances, shall remain in effect and be

 interpreted so as best to reasonably effect the intent of the Parties. Notwithstanding the

 foregoing, if the releases (Section 5) or the Injunction provided for in the Approval Order

 are found to be unenforceable or invalid by a court of competent jurisdiction, then such

 invalidity or unenforceability shall entitle, but not require, Westfield to rescind the entire

Agreement by providing written notice to Majestic, JND, Parkridge, Joseph N. DeNardo,

and Shari DeNardo. In such case, the Settlement Amount shall be returned to

Westfield, less any amounts that have been or will be used to pay any reasonable and

necessary administrative costs (as approved by the Bankruptcy Court where required

under the Bankruptcy Code or the Bankruptcy Rules) incurred as of the time of

rescission or that are required by the Bankruptcy Code or order of the Bankruptcy Court

to effect an orderly winding-down of the bankruptcy estate and the closing of the

Bankruptcy Case after the rescission. Any portions of the Settlement Amount not

returned to Westfield pursuant to the foregoing subsections shall be set off, dollar for

dollar, to reduce the limits available under the Policies, as allocated at Westfield’s sole

discretion.

            8.11   Notice. Any notice or request required or desired to be given pursuant to

this Agreement shall be sufficient if made in writing and sent by first class mail, postage

prepaid, or facsimile, with (in either case) a copy by electronic mail, to the Parties at the

addresses set forth below or to such other Persons as any of them may designate in

writing from time to time:

                   (a)   As to Wesifield:

                         Westfield Insurance
                         One Park Circle
WIOIOl’)2                                       27
   Case 20-21595-GLT              Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13         Desc
                                        Exhibit A Page 28 of 51



                              Westfield Center, Ohio 44251

                              With a copy to:

                              Dennis Chow, Esq.
                              Fowler Hirtzel MeNulty & Spaulding, LLP
                              2000 Market Street
                              Suite 550
                              Philadelphia PA 19103

                       (b)    As to Majestic:

                              Donald R. Calaiaro, Esq.
                              938 Penn Avenue, Suite 501
                              Pittsburgh, PA 15222
                       (c)    As to JND Properties, LLC:

                              Joseph N. DeNardo, CEO
                              3625 Washington Pike
                              Bridgevifle, PA 15017

                              With a copy to:

                              Melvin L. Vatz, Esq.
                              247 Fort Pitt Blvd., 4th Floor
                              Pittsburgh, PA 15222

                       (d)    As to Shari DeNardo:

                              Melvin L. Vatz, Esq.
                              247 Fort Pitt Blvd., 4th Floor
                              Pittsburgh, PA 15222

                       (e)   As to Parkridge:

                             William J. Moorhead, Esq.
                             Union Trust Building
                             501 Grant Street, Suite 200
                             Pittsburgh, PA 15219

                8.12   Headings. The section titles, captions, and headings contained in this

Agreement are inserted as a matter of convenience and for reference, and shall in no




(WI 081619 2(                                         28
 Case 20-21595-GLT              Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13           Desc
                                      Exhibit A Page 29 of 51



way be construed to define, limit, or extend the scope of this Agreement or the effect of

any of its provisions.

               8.13   Recitals. The recitals set forth at the beginning of this Agreement shall not

be admissible to prove the truth of the matters asserted in any action or proceeding

involving any of the Parties (other than an action or proceeding brought to enforce the

terms of this Agreement), nor do any of the Parties intend such recitals to constitute

admissions of fact by any of them.

               8.14   Agreement Inadmissible. Any evidence of the terms or negotiations or

discussions associated with this Agreement shall be inadmissible in any action or

proceeding for purposes of establishing any rights, duties, or obligations of the Parties,

except in: (a) an action or proceeding to enforce the terms of this Agreement; (b)

proceedings before the Bankruptcy Court to secure the Approval Order; or (c) any

possible action or proceeding between Westfield and any of its reinsurers with respect

to the Policies. Except as set forth herein, this Agreement shall not be used as

evidence or in any other manner, in any court or dispute resolution proceeding, to

create, prove, or interpret the Parties’ rights or obligations to each other or to any other

Person.

               8.15   Additional Necessary Documents. The Parties, and each of them, agree

to execute such additional documents as may be reasonably required in order to carry

out the purpose and intent of this Agreement, or to evidence anything contained herein.

               8.16   Execution in Counterparts. This Agreement may be signed in multiple

counterparts and the separate signature pages executed by Parties may be combined

to create a document binding on all of the Parties and together shall constitute one and

WIOS 1019 21                                       29
  Case 20-21595-GLT     Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13       Desc
                              Exhibit A Page 30 of 51



 the same instrument. Facsimile signatures shall have the same force and effect as an

 original signature.




WIO8IbI9 21                              30
                                                                                ____




    Case 20-21595-GLT            Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13   Desc
                                       Exhibit A Page 31 of 51




                  IN WITNESS WHEREOF, the Parties have executed this Agreement as of the

    date set forth opposite the respective signatures below.


    Dated:          5/15/2020
                                                         Majestic Hills, LLC.

                                                By:




                                                Name: Joseph DeNardo
                                                           Managing Member
                                                Title:



              [MAJESTIC-WESTFIELD SETTLEMENT AGREEMENT SIGNATURE PAGE]




I   I US 1619 2
Case 20-21595-GLT       Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13      Desc
                              Exhibit A Page 32 of 51




       IN WITNESS WHEREOF, the Parties have executed this Agreem
                                                                 ent as of the
date set forth opposite the respective signatures below.


Dated:5115120                                    Westfield Insurance Company
                                                             I
                                                      t//
                                                 JJ—
                                         By:                J
                                         Name:     Steve F. Garner

                                        Title:    Complex Claims Specialist




    [MAJEST)C-WESTFIELD SETTLEMENT AGREEMENT SIGNA
                                                   TURE PAGE]
  Case 20-21595-GLT       Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13    Desc
                                Exhibit A Page 33 of 51




            IN WITNESS WHEREOF, the Parties have executed this Agreement as of the

 date set forth opposite the respective signatures below.

 Dated:_511512020                                  JND Properties, LLC


                                          By:_________

                                          Name: Joseph DeNardo

                                          Title:   Managing Member




        [MAJESTIC-WESTFIELD SETTLEMENT AGREEMENT SIGNATURE PAGE]




WIOI6I92I
                                                         ____
                                                               ____
                                                                   ____
                                                                        ____
                                                                             ___




Case 20-21595-GLT       Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13       Desc
                              Exhibit A Page 34 of 51




         IN WITNESS WHEREOF, the Parties have executed this Agre
                                                                 ement as of the date
set forth opposite the respective signatures below.


Dated:     5/1812020
                                                 Joe DeNardo


                                         By:
                                                  Joseph DeNardo
                                         Name:




[MAJESTIC-WESTFIELD SETTLEMENT AGREEMENT SIGNA
                                              TURE PAGE]
   Case 20-21595-GLT           Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13    Desc
                                     Exhibit A Page 35 of 51




                IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date

  set forth opposite the respective signatures below.


  Dated:__5/1512020                                    Shari DeNardo


                                               By:                 t.   2,
                                               Name:      Shari A. DeNardo




           [MAJESTIC-WESTFIELD SETTLEMENT AGREEMENT SIGNATURE PAGE]




WIGS I 6IQ 21
Case 20-21595-GLT            Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13              Desc
                                   Exhibit A Page 36 of 51




              IN WITNESS WHEREOF, the Parties have executed this Agreement as of
                                                                                 the date
  set forth opposite the respective signatures below.

  Dated: 4ay 14. 2020                                Parkhdge Development LLC
                                                                             .3




                                             By:

                                             Name: Thomas Plailey
                                                                                7
                                            Title:    Secretary




         [MAJESTIC-WESTFIELD SETTLEMENT AGREEMENT SIGNATURE PAGE
                                                                 )




,wm*ieig 71
   Case 20-21595-GLT   Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13   Desc
                             Exhibit A Page 37 of 51




                                    EXHIBIT I


                                (Proposed Order)




1W10816192}                            I
      Case 20-21595-GLT                 Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13    Desc
                                              Exhibit A Page 38 of 51



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

      IN RE:                                                 Chapter 11
      Majestic        Hills,   LLC.                          Case No. 20-[9
                                      Debtor.
                                                             Document No.


      Majestic Hills, LLC.,                                  Related to Document No.

                                      Movant,

                 V.

      Westfield Insurance Company
                          Respondent.


                  ORDER (I) APPROVING THE ASSUMPTION OF THE SETTLEMENT
                     AGREEMENT AND RELEASE BETWEEN THE DEBTOR AND
                 WESTFIELD INSURANCE COMPANY, (II) APPROVING THE SALE OF
                 CERTAIN INSURANCE POLICIES, AND (III) ISSUING AN INJUNCTION
                  IN PURSUANT TO THE SALE OF CERTAIN INSURANCE POLICIES

                          Upon the Debtor’s Motion for an Order (I) Approving the Assumption of the

 Settlement Agreement and Release between the Debtor and Westfield Insurance

 Company, (10 Approving the Sale of Certain Insurance Policies, and (Ill) Issuing an

Injunction Pursuant to the Sale of Certain Insurance Policies (the “Motion”)2 and the

Court having reviewed the Motion, the First Day Declaration, and the Wesifield

Settlement Agreement; and having heard the statements of counsel at the hearing on

the Motion; and the Court finding that: (i) the Court has jurisdiction over this mailer


2
      As used in this order, “Westfield” means Westfield Insurance Company and its
      predecessors, successors, subsidiaries, affiliates, directors, officers, and
      representatives, including, without limitation. Other capitalized terms used but not
      defined in this order have the meanings given in the Motion.


1W’    1619.21                                          ‘3
  Case 20-21595-GLT       Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13              Desc
                                Exhibit A Page 39 of 51



 pursuant to 28 U.S.C.   § 157 and 1334; (U) notice of the Motion and the hearing thereon
 was sufficient under the circumstances; and (Hi) the legal and factual bases set forth in

 the Motion, the First Day Declaration, and the Westfield Settlement Agreement establish

 just cause for the relief granted herein;

               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

               1.     The Motion is GRANTED as set forth herein.

               2.     Any and all objections to the Motion and to the relief requested

therein and/or granted in this Order that have not been withdrawn, waived, or settled,

and all reservations of rights included in such objections, are overruled on the merits.

               3.     Pursuant to section 365 of the Bankruptcy Code, the Debtor shall

be, and hereby is, authorized and empowered to assume the Westfield Settlement

Agreement. The Westfield Settlement Agreement shall be deemed assumed upon

entry of this Order

               4.     Pursuant to Bankruptcy Rule 9019, the Westfield Settlement

Agreement and each of its terms and conditions, including the releases contained

therein, shall be, and hereby are, approved in their entirety.

              5.      The Debtor shall be, and hereby is, authorized to undertake any

transactions contemplated by the Westfield Settlement Agreement that remain

uncompleted as of the date of this Order.

              6.      Upon the occurrence of the Payment Date, (a) Westfield shall be

irrevocably released from (I) all claims by the Debtor under, arising out of, related to,

and/or in connection with the Policies, and (U) all extra-contractual claims arising out of,

related to, and/or in connection with the Policies, and (b) all rights and obligations


W108161021                                    3
   Case 20-21595-GLT        Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13              Desc
                                  Exhibit A Page 40 of 51



   between the Debtor and Westfield in respect of the Policies shall be fully
                                                                              and finally
  extinguished. As a result, the Policies shall be terminated and of no force and
                                                                                  effect
  and be exhausted in respect of all coverages thereunder.

                   7.    Pursuant to section 363(b) of the Bankruptcy Code, the Debtor is

  authorized and empowered to sell, transfer, and convey the Policies to Westfi
                                                                                eld subject
  only to the terms and conditions in the Westfield Settlement Agreement.
                                                                          The Policies
  shall be deemed so conveyed to Westfield immediately upon payment in
                                                                       full of the
 Settlement Payment pursuant to the terms of the Westfield Settlement Agreem
                                                                             ent.
                8.       Pursuant to section 363(f) of the Bankruptcy Code, the Debtor’s

 sale of the Policies to Westfield shall constitute a valid, legal, and effective
                                                                                  transfer,
 which shall vest Westfield with all right, title, and interest in and to the Policie
                                                                                     s free and
 clear of all liens, claims, encumbrances, and other interests of any person
                                                                             , including,
 but not limited to, all rights and interests of the Debtor, as well as JND, Parkrid
                                                                                     ge,
Joseph N. DeNardo (individually and doing business as JND Properties),
                                                                       and Shari
DeNardo, (hereafter, the “Other Insureds”), any other person claiming by, though
                                                                                , or on
behalf of the Debtor, any other insurer, any holder of any Claim against the Debtor
                                                                                    ,
whether arising prior to or subsequent to the Petition Date, and whether impose
                                                                               d by
agreement, understanding, law, equity, or otherwise (including, without limitat
                                                                                ion,
interests in the Policies that purport to give to any party a right or option to effect
                                                                                        any
forfeiture, modification, or termination of the interest of the estate or Westfield,
                                                                                     as the
case may be, in the Policies).

              9.        Pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, all

persons who hold or assert, or may in the future hold or assert, any claim
                                                                           against the


W108161’J21
                                               4
   Case 20-21595-GLT       Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13            Desc
                                 Exhibit A Page 41 of 51



   Debtor or the Other Insureds arising out of or in connection with the activit
                                                                                 ies covered
  by the Policies, or in connection with the Debtor’s or the Other Insured’s activit
                                                                                     ies giving
  rise to claims made or to be made under the Policies, or any other person
                                                                            who may
  claim to be an insured, additional insured, or otherwise entitled to any benefit
                                                                                   under the
  Policies, shall be and hereby are permanently stayed, restrained, and enjoin
                                                                               ed from
  asserting any claim or right to entitlement, or taking any other action agains
                                                                                 t Westfield
 for the purpose of obtaining any recovery or other relief from Westfield or
                                                                             under or in
 connection with the Policies.

                 10.   The releases in the Westfield Settlement Agreement and the policy

 buyback therein comply with the Bankruptcy Code and applicable non-ba
                                                                       nkruptcy law.
                11.    Westfield Insurance Company is a good4aith purchaser of the

 Policies and is entitled to, and hereby is granted, all of the protections provid
                                                                                   ed to good
 faith purchasers under section 363(m) of the Bankruptcy Code.

                12.    The transactions contemplated by the Westfield Settlement

Agreement shall not be subject to avoidance under section 363(n) of the
                                                                        Bankruptcy
Code. All persons shall be and hereby are enjoined from commencing or
                                                                      continuing an
action seeking relief under section 363(n) of the Bankruptcy Code with respec
                                                                              t to the
Westfield Settlement Agreement and the transactions contemplated thereby.

                13.    The sale of the Policies to Westfield under the Westfield Settlement

Agreement will constitute a transfer for reasonably equivalent value and fair

consideration under the Bankruptcy Code and the laws of the Commonwea
                                                                      lth of
Pennsylvania.




W10816192)
                                              5
   Case 20-21595-GLT       Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13               Desc
                                 Exhibit A Page 42 of 51



                 14.    The Debtor shall use the Settlement Payment solely to make

  payments to or for the benefit of holders of Claims and for other costs and
                                                                              expenses
  associated with this Chapter 11 Case.

                15.     This Order shall be binding upon the Debtor, Westfield, the Other

  lnsureds all holders of claims against the Debtor, all insurers who receive
                                                                             d notice of the
  Motion, all other persons and entities receiving notice as set forth in the
                                                                              Motion, the
  respective successors and assigns of each person referred to in this paragr
                                                                              aph, and
 any chapter 11 trustee, liquidating trustee, or other trust or distribution vehicle

 established under a chapter 11 plan of the Debtor, and on any chapte
                                                                      r 7 trustee if this
 Chapter 11 Case is converted to a chapter 7 proceeding.

                16.    Each of the Parties hereby is authorized to take all actions and

 execute all documents and instruments that it deems necessary or approp
                                                                         riate to
 implement and effectuate the transactions contemplated by the Westfield
                                                                         Settlement
Agreement.

               17.     Westfield is not, and shall not be deemed to be, a successor to the

Debtor by reason of any theory of law or equity or as a result of the consum
                                                                             mation of
the transactions contemplated in the Wesifield Settlement Agreement.

               18.     This Court shall retain jurisdiction to interpret and enforce the

provisions of the Westfield Settlement Agreement and this Order in all
                                                                       respects and
further to hear and determine any and all disputes relating to the Westfi
                                                                          eld Settlement
Agreement between the Parties or between a Party and any other person
                                                                      ; provided,
however, that in the event the Court abstains from exercising or declines
                                                                          to exercise
such jurisdiction or is without jurisdiction with respect to the Westfield Settlem
                                                                                   ent


W10816102J
                                               6
   Case 20-21595-GLT       Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13              Desc
                                 Exhibit A Page 43 of 51



  Agreement or this Order, such abstention, refusal, or lack of jurisdiction shall
                                                                                   have no
  effect upon, and shall not control, prohibit, or limit the exercise of jurisdiction
                                                                                      of any
  other court having competent jurisdiction with respect to any such mailer.
                                                                             In the event
  this Chapter 11 Case has been closed, there shall be cause to have this
                                                                          Chapter 11
  Case reopened upon motion or application for such purposes.




                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




wIogIoI92
                                               7
  Case 20-21595-GLT        Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13             Desc
                                 Exhibit A Page 44 of 51



                19.     Counsel for the Debtor shall serve a copy of this order on the

  Master Service List and file a certificate of service within three business days of entry of

 this order. Notice of the order by ECF or email shall constitute good and sufficient

 notice of the order.


 Dated:                 2020



                                            UNITED STATES BANKRUPTCY JUDGE




\VIO6I92}
                                             8
    Case 20-21595-GLT   Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13   Desc
                              Exhibit A Page 45 of 51




                                      EXHIBIT 2


                           (Schedule of Westfield Policies)




{W108 16192
                                         1
     Case 20-21595-GLT      Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13       Desc
                                  Exhibit A Page 46 of 51




                            SCHEDULE OF WESTFIELD POLICIES
                     SUBJECT TO SETTLEMENT AGREEMENT AND RELEASE



        Policy No.             Effective Dates          Limits (including attachment point)
          CWP 4923064                Annual policy      I $ million per occurrence
          (Commercial General        periods from       2 $ million general aggregate
          Liability Coverage Part)   August 20, 2009 to 2 $ ProductslCompleted
                                     August 20, 2017    Operation Aggregate
         CWP 4923064                 Annual policy      5 $ million per occurrence
         (Commercial Umbrella        periods from       5 $ million aggregate
         Liability Coverage Part)    August 20, 2009 to xis Primary
                                     August 20, 2017




WI   1619 2                                  7
  Case 20-21595-GLT   Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13   Desc
                            Exhibit A Page 47 of 51




                                   EXHIBIT 3


                           (Form of Claimant Release)




WIO!fl61921                           I
  Case 20-21595-GLT             Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13                            Desc
                                      Exhibit A Page 48 of 51




                                       Majestic Hills, LLC.
                              RELEASE AND INDEMNITY AGREEMENT
 NOTICE: THIS ISA BINDING DOCUMENT THAT AFFECTS YOUR LEGAL RIGHTS.
 PLEASE CONSULT YOUR ATTORNEY IN CONNECTION WITH EXECUTING THIS
 DOCUMENT. IF YOU DO NOT PRESENTLY HAVE AN ATTORNEY, YOU MAY WISH
 TO CONSIDER CONSULTING ONE.

 All capitalized terms not defined herein shall have the respective meanings ascribed to
 them in the Plan of Liquidation of Majestic Hills, LLC. [INSERT OFFICIAL TITLE OF
 PLANI (the “Plan”) filed in Bankruptcy Case No.                 1 before the United States
 Bankruptcy Court for the [Western District of Pennsylvania].

       WHEREAS, the undersigned, who is either the “Injured Party” or the/an “Official
Representative”3 (either being referred to herein as the “Claimant”), has filed a claim
(the “Claim”) with the Majestic Hills, LLC. (the “Liquidating Trust”) pursuant to the Plan,
and such Claim asserts a Claim arising out of any action or conduct that occurred
solely before January 1, 2008 for which Majestic Hills, LLC (the uDebtorr) is alleged to
have legal responsibility; and

        WHEREAS, the Claimant has agreed to settle and compromise the Injured
Party’s Claim for and in consideration of the allowance of the Claim by the Liquidating
Trust, in accordance with the terms set forth therein and herein.

             NOW, THEREFORE, the Claimant hereby agrees as follows:

        1.      On behalf of the Injured Party, the Injured Party’s estate, the Injured
 Party’s heirs, and/or anyone else claiming rights through the Injured Party, now and in
the future, the Claimant hereby fully and finally RELEASES, ACQUITS, and FOREVER
DISCHARGES the Liquidating Trust, the Trust Advisory Committee, the Debtor and its
members, the Debtor’s Estate, the Reorganized Debtor, any Settling Insurance
Company, and their respective settlors, trustors, trustees, directors, officers, agents,
consultants, financial advisors, servants, employees, attorneys, heirs, executors, and
any Party (collectively the “Releasees”) from any and all Claims and any claims related
thereto (collectively the “Released Claims”), except as expressly provided herein.

       2.     The Claimant expressly covenants and agrees forever to refrain from
bringing any suit or proceeding at law or in equity against the Releasees with respect to
any Released Claim.

        3.     The Claimant intends this Release and Indemnity Agreement to be as
broad and comprehensive as possible so that the Releasees shall never be liable,
directly or indirectly, to the Injured Party or the Injured Party’s heirs, legal

    The “Official Representative” is the/a person who under applicable state law or legal documentation
                                                                                                        has the
    authority to represent the Injured Party, the Injured Party’s estate, or the Injured Party’s heirs.

WIog,61921                                              2
    Case 20-21595-GLT         Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13                Desc
                                    Exhibit A Page 49 of 51



    representatives, successors or assigns, or any other person or entity claiming by,
    though, under, or on behalf of the Injured Party, for or on account of any Released
    Claim, whether the same is now known or unknown or may now be latent or may in the
    future appear to develop. If the Claimant is an Official Representative, the Claimant
    represents and warrants that the Claimant has all requisite legal authority to act for, bind
    and accept payment on behalf of the Injured Party and all heirs of the Injured Party on
    account of any Released Claim and hereby agrees to indemnify and hold harmless, to
    the extent of payment hereunder, excluding attorney’s fees and costs, the Releasees
    from any loss, cost, damage, or expense arising out of or in connection with the righiful
    claim of any other Entity to payments with respect to the Injured Party’s Released
    Claim.

            4.     This Release and Indemnity Agreement is not intended to bar any cause
    of action, right, lien, or claim that the Claimant may have against any alleged person,
    entity or any other person or entity, not specificaHy named or described herein.

          5.      The Claimant represents and warrants that all Valid Liens4 subrogation,
conditional payment, and reimbursement claims relating to benefits paid to or on
account of the Injured Party in connection with, or relating to, the Claim have been
resolved or will be resolved from the net proceeds of the settlement payment to the
Claimant under this Release and Indemnity Agreement or from other funds or proceeds
to the extent permitted under applicable lien settlement agreements or under applicable
law. It is further agreed and understood that no Releasee shall have any liability to the
Claimant or any other person or entity in connection with such liens or conditional
payment or reimbursement claims and that the Claimant will indemnify and hold the
Releasees harmless from any and all such alleged liability as provided in the following
sentence. The Claimant will indemnify and hold the Releasees harmless, to the extent
of the amount of payment hereunder, excluding attorney’s fees and costs, from any and
all liability arising from subrogation, conditional payment, indemnity, or contribution
claims related to the Released Claim and from any and all compensation or medical
payments due, or claimed to be due, under any applicable law, regulation, or contract
related to the Released Claim.

       6.     It is further agreed and understood that if the Claimant has filed a civil
action against the Liquidating Trust, the Claimant shall dismiss such civil action and
obtain the entry of an Order of Dismissal with Prejudice with respect to any Released
Claim no later than 30 days after the date hereof.

       7.     The Claimant understands that the Released Claim is being resolved by
the Liquidating Trust, and a liquidated value (S          ) has been established for
such Claim. The Claimant acknowledges that, pursuant to the Plan and Trust, after the

“
      A “Valid Lien” is a lien that is permitted by applicable law and with respect to which the lien
      holder has taken all steps necessary under the terms of the documents creating the lien and
      under applicable law to perfect the lien.

WIOI6IO 2J
                                                   3
  Case 20-21595-GLT       Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13             Desc
                                Exhibit A Page 50 of 51




 liquidated value of the Claim is determined pursuant to the procedures set forth therein,
 the Claimant ultimately shall receive a pro rata share of that value based on the Trust
 Assets available for the payment of Claims. The Claimant further acknowledges that
 the Claimant may receive payment in one or more distributions, subject to determination
 by the Trustee.

        8.      In the event of a verdict against others, any judgment entered on the
 verdict that takes into account the status of the Liquidating Trust as a joint party legally
 responsible for the Injured Party’s injuries shall be reduced by no more than the total
 and actual amount paid as consideration for this Release and Indemnity Agreement or
 such lesser amount as required by law.

         9.      The Claimant understands, represents, and warrants that this Release
and Indemnity Agreement is a compromise of a disputed claim and not an admission of
liability by, or on the part of, the Releasees. Neither this Release and Indemnity
Agreement, the compromise and settlement evidenced hereby, nor any evidence
relating thereto, will ever be admissible as evidence against the Liquidating Trust in any
suit, claim, or proceeding of any nature except to enforce this Release and Indemnity
Agreement. However, this Release and Indemnity Agreement is and may be asserted
by the Releasees as an absolute and final bar to any claim or proceeding now pending
or hereafter brought by or on behalf of the Injured Party with respect to the Claim
released herein, except as expressly provided in this Release and Indemnity
Agreement.

       10.    The Claimant (a) represents that no judgment debtor has satisfied in full
the Liquidating Trust’s liability with respect to the Injured Party’s Claim as the result of a
judgment entered in the tort system, and (b) upon information and belief, represents that
the Claimant has not entered into a release (other than this Release and Indemnity
Agreement) that discharges or releases the Liquidating Trust’s liability to the Claimant
with respect to the Injured Party’s Claim.

        11.   The Claimant represents that he or she understands that this Release and
Indemnity Agreement constitutes a final and complete release of the Releasees with
respect to the Injured Party’s Released Claim, except as expressly provided herein.
The Claimant has relied solely on his or her own knowledge and information, and the
advice of his or her attorneys (if any), as to the nature, extent, and duration of the
Injured Party’s injuries, damages, and legal rights, as well as the alleged liability of the
Liquidating Trust and the legal consequences of this Release and Indemnity
Agreement, and not on any statement or representation made by or on behalf of the
Trust.

        12.   This Release and Indemnity Agreement contains the entire agreement
between the parties and supersedes all prior or contemporaneous oral or written
agreements or understandings relating to the subject matter hereof between or among
any of the parties hereto, including, without limitation, any prior agreements or
understandings with respect to the liquidation of the Claim or other Releasee.
W10S16192J                                    4
   Case 20-21595-GLT                    Doc 12-1 Filed 05/21/20 Entered 05/21/20 18:05:13   Desc
                                              Exhibit A Page 51 of 51




         13.   This Release and Indemnity Agreement shall be governed by, and
  construed and enforced in accordance with, the laws of the Commonwealth of
  Pennsylvania, without giving effect to the principles of conflicts of law thereof,
                                                                                     and shalt
  be binding on the Injured Party and his or her heirs, legal representatives, succes
                                                                                        sors
  and assigns.

        14.     The Claimant authorizes payment pursuant to Paragraph 8 to the
  Claimant or the Claimant’s counsel, as agent for the Claimant.

        15.   The Claimant acknowledges that the Liquidating Trust’s obligation to pay
 the Claimant is not triggered until the Liquidating Trust receives the executed
                                                                                 Release
 and Indemnity Agreement from the Claimant.

                                                   CERTIFICATION

 I state that I have carefully read the foregoing Release and Indemnity Agreem
                                                                                  ent and
 know the contents thereof, and I sign the same as my own free act. I additio
                                                                                 nally
 certify, under penalty of perjury, that the information that has been provided
                                                                                to support
 the Claim is true according to my knowledge, information, and belief, and further
                                                                                      that I
 have the authority as the Claimant to sign this Release and Indemnity Agreem
                                                                                   ent.
 I am:             the claimant
                   the Official Representative of the claimant, the claimant’s Estate, or
             claimants Heirs.


EXECUTED
                        this
                                       day of                       20



Signature of the Claimant


Name
             of   the   Claima
                                 nt:




                                       SSN:


Name of the Injured Party if different from the Claimant:


SSN of the Inured Party if different from the Claimant:




VIO8I&IO2}
                                                       S
